Le, Grand, C. J.,
delivered a separate concurring opinion.
This case, in my opinion, is free from all difficulty. All the interest and dividends received by Campbell have been accounted for. He “repeatedly’ ’ offered to pay the legacy to Judge Purviance, who, as often, declined to receive, but still, without renouncing, the legacy. He occupied the attitude of, at any moment, being ready to ask for the payment of the legacy. His refusal to receive when offered to him, could not make Campbell his trustee, so as to devolve upon him the obligation to make an investment for the benefit of Judge Pur*364viance. Had the latter brought suit for the amount, with interest, he could not have recovered interest, and, for the reason, that he had declined to receive the amount when tendered. If he could not recover, how can the administrator d. b. n. of Neilson, repo.yer for the benefit of the representatives of Judge Purviance? To allow of such a state of things, would be but to say, that what could not be done by Judge Purviance or his representatives, may be done indirectly by the appellee. 1 am of the opinion, neither Judge Purviance nor his representatives have any claim for interest, and as a consequence, the administrator d. &. n. of Neilson, cannot rer cover it for them. For these reasons, I concur in the reversal pf. the decree of the orphans court,